Citation Nr: 1703288	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  12-12 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to December 1965.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In September 2012, the Veteran testified at a videoconference hearing at the RO before the undersigned.  A transcript of this hearing is associated with the claims folder.

In a January 2015 decision, the Board denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The Veteran appealed the issue to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In a July 2016 Memorandum decision, the Court set aside the January 2015 Board decision as it pertained to the denials of service connection for bilateral hearing loss and tinnitus and remanded these issues to the Board.


FINDINGS OF FACT

1. The Veteran is a combat veteran.

2.  It cannot be clearly and unmistakably ascertained that a hearing loss disability and tinnitus did not arise during active service. 

3.  The Veteran has a current bilateral hearing loss disability for VA compensation purposes that is consistent with his in-service noise exposure. 

4.  The Veteran has a current tinnitus disability that is consistent with his in-service noise exposure.


CONCLUSIONS OF LAW

 1.  A bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

 2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the favorable disposition to grant the claims for entitlement to service connection for bilateral hearing loss and for tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include sensorineural hearing loss may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as sensorineural hearing loss is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). However, the July 1961, September 1961 and December 1965 in-service hearing evaluations discussed below appear to have been conducted using the ASA standards.  Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  For ISO conversion, the Board added (+15) (+10) (+10) (+10) (+5).

Combat Status

According to 38 U.S.C.A. § 1154 (a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154 (b). 

The Veteran's DD 214 shows that his military occupational specialty was a construction mechanic and that the equivalent civilian occupation was an aircraft welder.  The Veteran has submitted into evidence a citation for heroic achievement as a helicopter crew member in the Marines for serving as an aerial gunner in troop lift operations in the Republic of Vietnam against an insurgent communist guerrilla (Viet Cong) stronghold.  As a result, the Veteran will be considered to be a combat veteran for VA benefits purposes.

A finding of combat status under 38 U.S.C.A. §1154 (b) is important because it overcomes missing service treatment records and creates a presumption of service connection, thereby shifting the burden of proof of non-service-connection to the Government.  This statute sets forth a three-step analysis.  First, it must be determined whether there is satisfactory, lay or other evidence of service incurrence or aggravation of such injury or disease.  Second, it must be determined whether the evidence is consistent with the circumstances, conditions, or hardships of such service.  If these two inquiries are met, the Secretary shall accept the veteran's evidence as sufficient proof of service connection, even if no official record of such incurrence exists.  If both of these inquiries are satisfied, a factual presumption arises that the alleged injury or disease is service connected.   In the third and final step of the analysis, the Board must determine whether the Government has met its burden of rebutting the presumption of service connection by "clear and convincing evidence to the contrary." Collette v. Brown, 82 F.3d 389, 393 (1996). 

The Veteran's assertions are sufficient to establish that he sustained noise exposure during his service in Vietnam. 38 U.S.C.A. §1154 (b); Collette, 82 F.3d at 393.  Moreover, the evidence for this fact is consistent with the circumstances, conditions, or hardships of such service. 

In Dambach v. Gober, 223 F.3d 1376, 1381 (Fed. Cir. 2000), the Federal Circuit stressed that where a veteran produces evidence of symptomatic manifestations during or proximate to combat, aggravation or incurrence will be established, citing Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994).  Then, the government has the burden to rebut by clear and unmistakable evidence.  Id.  Therefore, the issue has become whether there is clear and unmistakable evidence that the current disorders, hearing loss and tinnitus, are not related to combat with the enemy.

Factual Background and Analysis

The Veteran's service treatment records are negative for complaints of, treatment for, or findings of bilateral hearing loss or tinnitus.

Audiometric testing on the Veteran's July 1961 entrance examination revealed pure tone thresholds, obtained by air conduction, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
  5(20)
  5(15)
  5(15)
    n/a
 10(15)
LEFT
  5(20)
  5(15)
  10(20)
   n/a
  10(15)


Audiometric testing on the Veteran's September 1961 examination revealed pure tone thresholds, obtained by air conduction, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
  -5(10)
  -5(5)
  n/a
    -5(5)
   -5(0)
LEFT
  -5(10)
  -5(5)
  n/a
   -5(5)
  -10(-5)


Audiometric testing on the Veteran's December 1965 examination revealed pure tone thresholds, obtained by air conduction, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
  -5(10)
  -5(5)
  -5(5)
    0(10)
   0(5)
LEFT
   0(15)
  -5(5)
  -5(5)
   -10(0)
  0(5)


The Veteran underwent a VA examination in January 2011.  The examiner noted that both the induction and separation audio examinations revealed normal hearing.  The Veteran reported noticing hearing loss and tinnitus upon his return from Vietnam.  His military noise exposure was positive for gunfire, helicopters, artillery, grenades and explosions.  Occupational noise exposure was positive for working in a factory for less than a year.  Recreational noise exposure was positive for occasional hunting.

Audiometric testing in January 2011 revealed pure tone thresholds, obtained by air conduction, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
45
45
LEFT
10
5
20
45
45

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 90percent in the left ear.  

The VA examiner indicated that the Veteran's claim file was reviewed but that the service treatment records did not include the results of puretone audiometric testing.  As to in-service exposure, it was reported that the Veteran had been exposed to helicopters and gunfire as a metal worker.  In the civilian sector he had worked in manufacturing for John Deere, Inc.  He complained of intermittent tinnitus which had started during his military service.  The examiner reported that the tests results of puretone testing from 500 to 4,000 Hz revealed normal sloping to severe sensorineural hearing loss in each ear.  The results were considered valid indicators of true organic hearing, and the presence of a hearing loss.  The examiner indicated that the Veteran's tinnitus was as likely as not a symptom associated with his hearing loss.  The examiner also stated that without the results of military audiograms, it was as likely as not that at least a portion of the Veteran's hearing loss and tinnitus were a result of noise exposure during military service and that civilian noise exposure and presbycusis were likely contributing factors,.

In July 2011 the Veteran's claim file was reviewed by another VA clinician for the purpose of obtaining an opinion after a review of the Veteran's in-service audiograms.  After a review of the in-service audiograms and the entire claims file, it was reported that there was no hearing loss on enlistment into and separation from military service.  There was no evidence of claims concerning tinnitus during active duty or at service discharge.  The VA clinical opined that the hearing loss and tinnitus were not likely caused by or a result of military noise exposure, as evidenced by the separation examination audiometric testing.

At his September 2012 videoconference, the Veteran testified that during service he was exposed to acoustic trauma during training with rifles and machine guns.  He worked during service doing metal work on helicopters, including in Vietnam.  His exposure also included being around noisy generators.  At these times he did not have any, or had very little, hearing protection.  After returning from Vietnam he had noticed that he had a ringing sound, i.e.  tinnitus, and it never went away.  He had not sought medical attention during service because he had thought that it would go away.  In the immediate post service years, his friends and family had noticed and commented on his poor hearing acuity.  He also testified that although he had worked for John Deere, Inc. after service for 30 years it had been required that he wear hearing protection on the job.

The Veteran's wife testified that she had known the Veteran before and since his military service and that after military service he had complained of tinnitus.  The
Veteran testified that he had waited so long to file a claim for hearing loss and tinnitus because he had been unaware that he could receive disability compensation for these.  He had not received any non-VA post service treatment for hearing loss or tinnitus, although he had had hearing evaluations in his employment with John
Deere, Inc.

The Veteran submitted an August 2012 statement from Dr. E. Carl (apparently a radiologist) who reported that he was acquainted with the Veteran in the 1960s, when the Veteran was a teenager.  He was unaware of the Veteran's then having any hearing impediment at that time.  He had become reacquainted with the Veteran in the late 1970s and early 1980s, until the present time.  He had noticed that the
Veteran had "some hearing impairment [of] uncertain etiology."  It was unknown to the physician what the etiology was and also the time of onset of the hearing impairment was unknown.  However, this probably required further testing and a detailed history from the Veteran.

The Veteran submitted a statement dated in September 2012 from a service comrade who stated that they had spent many hours on a rifle range and had learned to set explosive charges, without very good ear protection.  The Veteran had been assigned to a helicopter squadron in Vietnam.  The service comrade was sure that under these circumstances the Veteran had suffered a hearing loss.

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for bilateral hearing loss and tinnitus disabilities is warranted.

The record shows that the Veteran currently has bilateral hearing loss for VA compensation purposes and a diagnosis of tinnitus.  The first element of medical evidence of a current disability is accordingly met. 

As noted above, acoustic trauma due to combat has been accepted as satisfying the in-service disease or injury element of claims for service-connected hearing loss.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012); Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Based on the service records, the evidence submitted by the Veteran, and by applying 18 U.S.C.A. §1154 (b), the Board concludes that the Veteran sustained an acoustic injury during service, as it conforms with the circumstances and conditions of his service.  See also 38 C.F.R. § 3.304 (d) (2016).

The Board notes that the July 2011 VA examiner opined that the Veteran's hearing loss and tinnitus were not likely caused by or a result of military noise exposure, as there was no hearing loss on his separation examination.  

However, this opinion is inadequate, as it did not discuss the possibility of delayed onset for hearing loss. 

Additionally, the Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has repeatedly indicated that his hearing loss and tinnitus began while on active duty in the Republic of Vietnam.  Notably, in his August 2011 notice of disagreement (NOD), the Veteran indicated that since his time in Vietnam, his hearing had started to fade and he had suffered from a buzzing noise in his ears.  The Veteran also testified at his September 2012 Board hearing that he first noticed difficulty hearing and ringing in his ears during his service and upon service separation.

The Board finds his statements credible and probative.  As he alleges his hearing loss and tinnitus both were caused by and have existed since his time in combat, the Board must consider these experiences in resolving the issue of service connection.  38 U.S.C.A. § 1154 (b); Reeves, supra.  The negative VA medical opinion is inadequate for adjudicatory purposes, as discussed above.  Accordingly, "clear and convincing" evidence has not been produced to rebut the presumption under 38 U.S.C.A. §1154 (b), and service connection for hearing loss and tinnitus is granted.


ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for a tinnitus disability is granted.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


